      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 1 of 6




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     Asst. Federal Public Defender
 6   Attorney for Defendant
     jami_johnson@fd.org
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10
     United States of America,                       No. CR-20-00634-PHX-DWL
11
                  Plaintiff,                      DEFENDANT’S SUR-REPLY TO
12                                                 GOVERNMENT’S REPLY TO
           vs.                                    DEFENDANT’S RESPONSE TO
13                                               GOVERNMENT’S MOTION FOR A
     Jill Marie Jones,                                PROTECTIVE ORDER
14
                  Defendant.
15
16
17         Defendant Jill Marie Jones (“Ms. Jones”), through undersigned counsel,
18   hereby submits the following sur-reply to the government’s reply to defendant’s
19   response to a motion for a protective order (Doc. 36) (“the reply” or “Rep.”). The
20   reply asks the Court to enter a protective order wholly different from the one sought
21   in the government’s original motion (Doc. 21) but fails to explain why this entirely
22
     new protective order is any more proper than the original. Indeed, it fails in the
23
     same way, for the same reasons, and to the same degree as did the government’s
24
     original motion.
25
           First, the revised protective order still vests in the government sole and
26
     unilateral authority to designate materials as “protected” based solely on
27
     amorphous, broad descriptions that fail to impart any real information about what,
28
     specifically, the government seeks to protect and therefore improperly usurps the
      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 2 of 6




 1   power of the court to determine what information is properly protected from
 2   disclosure. Second, the revised proposed protective order still fails to describe with
 3   sufficient particularly the documents it seeks to protect and still fails to articulate
 4   with specificity the harms that would arise from disclosure and therefore fails to
 5   establish good cause why a protective order should issue. Third, the revised
 6   proposed protective order still intrudes impermissibly on Ms. Jones’ First
 7   Amendment rights by seeking to restrict her use and dissemination of information
 8   already in her possession, custody, or control prior to any disclosures at all by the
 9
     government.
10
           I.      The Reply Fails to Establish why the Government, Rather than
11                 the Court Should Decide Which Materials Are Subject to
12                 Protection.

13
           The reply continues to insist that a blanket protective order—albeit one

14   covering a somewhat more limited class of documents—is appropriate in this case
15   but fails to cite any authority that would justify such an outcome. The government
16   cites three cases nominally in support of the proposition that the government may
17   be vested with such power over Ms. Jones’ objection, but none actually supports
18   that proposition. In two of the cases, United States v. Lewis, No. 16-300002-MGM,
19   2016 WL 778361 (D. Mass. Feb. 26, 2016) and United States v. Worthen, No. 17-
20   cr-175, 2017 WL 3086062 (N.D. Cal. July 20, 2017), the defendant(s) stipulated to
21   the entry of the blanket protective order so the scope of the government’s authority
22
     was, unlike here, not in dispute. In the third case, United States v. Smith, 985 F.
23
     Supp. 2d 506, 523–24 (S.D.N.Y. 2013), such an order did issue but expressly not
24
     for the reason the government cites in the reply. Indeed, the Smith court expressly
25
     rejected the proffered rational relied upon by the government in this case, namely
26
     that amorphous and vaguely described “interests of third parties” justified issuance
27
28
                                               2
      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 3 of 6




 1   of a protective order. Id. at 530 (“[T]he Government has not offered information
 2   about, among other things, the identities of the third parties, whether these other
 3   third parties are public officials or private citizens, which specific discovery
 4   materials would unfairly sully their reputation, and whether the conduct of these
 5   individuals would be proven at trial (which would be open to the public). Without
 6   this information, the Court cannot determine, for example, how much weight to
 7   give the interests of the third parties, whether redactions to the discovery might
 8   alleviate the Government’s concerns, or instead, whether a blanket protective order
 9
     would be the only way to protect the interests of the third parties . . . . Thus, as it
10
     currently stands, the Government’s case for good cause is quintessentially one
11
     based on conclusory allegations and cannot be the basis for the protective order the
12
     Government seeks.”) (internal citations omitted). The protective order in Smith
13
     issued because the government submitted an ex parte memorandum to the court
14
     identifying specific, ongoing criminal investigations that would be compromised
15
     by the revelation of the information in question and explained how. Id. at 531–32.
16
17
     Such specific, articulated, concrete justifications are entirely lacking here.

18         Nor does Ms. Jones’s proposed ability to seek relief from the government’s

19   overbroad classifications by filing motions save the government’s revised proposed
20   protective order, nor make it less “cumbersome” or “waste[ful] of judicial
21   resources.” Instead, this proposal simply shifts to Ms. Jones the burden of litigating
22   the justification for the government’s classifications rather than leaving that burden
23   where it properly lies—with the government. See United States v. Carriles, 654 F.
24   Supp. 2d 557, 569–70 (W.D. Tex. 2009) (“The court agrees with the Defendant
25   that requiring the Court’s approval before Defendant may disclose protected
26   material in preparation for his trial would needlessly impair [the opportunity to
27
28
                                               3
      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 4 of 6




 1   present a complete defense.] Such a procedure would be time-consuming,
 2   expensive, and would essentially require Defendant to keep the court and
 3   Government on perpetual notice of his trial preparation-related activity.”) The
 4   government provides no reason why Ms. Jones, rather than the government, should
 5   bear the burden of litigating the merits of the protections the government intends
 6   to impose.
 7         II.    The Reply Does Not Establish “Good Cause” for the Revised
 8                Proposed Protective Order.
 9         The revised proposed protective order fares no better in establishing “good
10   cause” for the government to protect these vaguely described materials. The
11   government suggests that the revised proposed protective order will protect only
12   “OCE-Related Discovery Information” and suggests that protection is needed
13   because dissemination could “adversely affect national security” (Rep. 2) and/or
14   the “personal safety of FBI OCEs and their families” (Rep. at 7) but fails to explain
15   what these materials are or how they might place anyone or anything at risk. Indeed,
16   at least some of the materials appear to consist of “communications between the
17
     OCE and [the] defendant.” (Rep. at 11). Defendant assumes that the government
18
     was not sharing national security information with her in these chats nor placing
19
     the personal safety of an FBI agent at risk in chatting with her and it is therefore
20
     entirely unclear how information that the government freely shared with Ms. Jones
21
     six months ago with no protections at all must now suddenly be protected. The
22
     reply does not enlighten.
23
           Generalized assertions and naked speculation are insufficient to support a
24
25   finding of “good cause.” Beckman Ind., Inc. v. Int’l Ins. Co., 966 F.2d at 476

26   (“Broad allegations of harm, unsubstantiated by specific examples or articulated
27   reasoning, do not satisfy the [relevant test for deeming materials protected under
28
                                              4
      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 5 of 6




 1   the Federal Rules of Civil Procedure].”); see also Nix v. Sword, 11 Fed. App’x 498,
 2   500 (6th Cir. 2001) (To establish good cause, the party that seeks a protective order
 3   “must articulate specific facts showing ‘clearly defined and serious injury’
 4   resulting from the discovery sought and cannot rely on mere conclusory
 5   statements.”) The reply fails to explain either what, specifically, these documents
 6   are or how, specifically, they could be used to harm national security or to injure a
 7   third party. It has not therefore shown good cause.
 8         III.   The Reply Fails Meaningfully to Address Ms. Jones’s First
 9                Amendment Interests.
10         As noted above, at least some of the material the government continues to
11   seek to protect appears to consist of information already known to Ms. Jones—
12   indeed already in her possession, custody, or control—because it consists of
13   material generated by Ms. Jones herself during the course of her communications
14   with the undercover agents. Certain other information, such as screen names and
15   aliases used by the undercover agents in their communications with Ms. Jones, are
16   already known to Ms. Jones and were known to her prior to her arrest. Ms. Jones
17
     already has this information. It was given to her by the government six months ago
18
     subject to no protections whatsoever with the goal of luring her into committing a
19
     crime. As things stand today, there is nothing that would prohibit Ms. Jones from
20
     discussing this information freely with anyone she chooses. The government
21
     however hopes that in “producing” this information to Ms. Jones it can
22
     retroactively restrict information it once freely disseminated. This is precisely the
23
     kind of unlawful restraint that requires “strict scrutiny” under the Constitution, and
24
25   it is one the court should decline to impose.

26         The reply fails to address in any way 1) why Ms. Jones would not have a
27   First Amendment right to freely disseminate information or materials lawfully
28
                                               5
      Case 2:20-cr-00634-DWL Document 41 Filed 12/22/20 Page 6 of 6




 1   obtained by her and lawfully in her knowledge, possession, custody or control prior
 2   to their production in discovery or, in the alternative, 2) why the extraordinary
 3   remedy of a prior restraint should be imposed. The revised proposed protective
 4   order is therefore impermissible under the First Amendment.
 5         IV.    Conclusion
 6         For the reasons set forth above, the government’s revised proposed
 7   protective order should not issue.
 8                Respectfully submitted: December 22, 2020.
 9                                        JON M. SANDS
                                          Federal Public Defender
10
                                            s/Jami Johnson
11                                         JAMI JOHNSON
                                           Asst. Federal Public Defender
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
